Citation Nr: 1228105	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a finding of incompetency to handle disbursement of funds was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is competent to handle the disbursement of his VA funds/benefits.
 
In a March 2008 rating decision, the Veteran's evaluation for his service-connected bipolar disorder was continued at 70 percent along with a total disability rating for individual unemployability, effective March 30, 2004. That rating decision also notified the Veteran that VA proposed to rate him as incompetent due to his bipolar disorder. The Veteran did not reply to the proposal and, in a July 2008 rating decision, the RO determined that the Veteran was incompetent.  He subsequently filed a notice of disagreement and a timely substantive appeal. 

The Veteran was previously found incompetent from November 2, 2004 due to his bipolar disorder and, subsequently, competent from July 6, 2005.  As such, there are conflicting medical opinions in the claims folder.

The Veteran was last afforded a VA examination in February 2008, over four years ago, where the examiner indicated that, although the Veteran is able to prudently and personally handle his monthly bills, he is incapable of managing his financial affairs mainly due to his admitted daily use of cannabis and a recent manic episode.  VA outpatient treatment records from 2008 confirm the Veteran openly uses marijuana on a daily basis and does not wish treatment to stop his cannabis use.  The Veteran justifies his marijuana use as for medicinal purposes.  The 2008 examiner noted the Veteran's non-compliance with his treatment plan as additional support for the finding of incompetency.

In support of his claim, the Veteran supplied evidence showing timely paid bills.  He further indicates, due to his past incompetency finding, he worked very hard to prove his ability to manage his financial affairs.  The Veteran also referenced the prior December 2004 VA examiner's finding of competency.  Within that examination, however, the examiner found, not only that the Veteran handled funds responsibly, but that the Veteran was complying with his treatment plan, to include abstaining from illicit drug use.

It is noteworthy that the last medical evidence of record is over four years old.  Since that time, the Veteran stated that he filed for Social Security Administration (SSA) disability benefits, but those records are not in the claims folder.  VA must request the Veteran's SSA medical records in conjunction with his application for benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision and the supporting medical documents on which the decision was based).  

The claims file also includes correspondence from a field examiner dated October 2011.  Therein, the examiner noted that a field examination, which was to be conducted, in part, to assess the Veteran's competency, was unable to be completed due to the Veteran's unknown whereabouts. 

 At the very least, the Veteran's representative claims the Veteran should be afforded a new VA examination to ascertain the current severity of his bipolar disorder and competency.  The Board agrees.  

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.53(a) (2011). 

A medical opinion is required for the rating agency to make a determination of incompetency. Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities. 38 C.F.R. § 3.353(c).

In light of outstanding SSA disability records that may contain relevant information and the lack of current medical evidence in the claims file concerning the Veteran's competency, a new examination is required.

The RO is to take this opportunity to obtain recent VA outpatient treatment records from March 2008 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA outpatient treatment records from March 2008 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available, to include the consent form.

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits.  Any attempts to obtain records that are ultimately unsuccessful, must be documented in the claims folder.  

3.  Schedule the Veteran for an appropriate VA psychiatric examination to determine whether he is presently competent to handle disbursement of his VA funds. 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to review the Veteran's documented psychiatric history, and, in particular, previous opinions addressing the Veteran's competency. A detailed rationale for all opinions must be provided.

4.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  They should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

